OPINION — AG — EXPENSE REIMBURSEMENT FOR THE NON LEGISLATIVE MEMBERS OF THE SPECIAL COMMITTEE ON CRIMINAL JUSTICE ARE AUTHORIZED BY SECT. 5 OF ENROLLED HOUSE JOINT RESOLUTION NO. 1020 OF THE 36TH LEG.; HOWEVER, DUE TO THE SPECIFIC LANGUAGE CONTAINED THEREIN, SUCH EXPENSE REIMBURSEMENTS CANNOT BE PAID FROM MONEY APPROPRIATED TO THE STATE LEGISLATIVE COUNCIL OR THE LEGISLATURE UNDER CHAP. 139 AND 140 O.S.L. 1977. THE LEGISLATURE CAN, DURING THE SECOND REGULAR SESSION OF THE 36TH LEG., SPECIFICALLY APPROPRIATE MONEY TO PAY THE NON LEGISLATIVE MEMBERS OF THE SPECIAL COMMITTEE ON CRIMINAL JUSTICE THE REIMBURSEMENT PRESENTLY AUTHORIZED BY ENTROLLED HOUSE JOINT RESOLUTION NO. 1020 FOR EXPENSES INCURRED DURING THE INTERIM THE FIRST REGULAR SESSION. (GERALD E. WEIS)